DETAILED ACTION
	This Office Action is a Non-Final Rejection in response to Claims filed on 04/12/2019. Claims 1-22 are acknowledge as pending in this application with claims 8-13 are withdrawn and claims 1-7, and 14-22 remains as previously presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I (FIGS. 1-23). Currently, claim 1 appears to be generic because claim 1 disclose the limitation of both Species I and II. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/28/2020.
Applicant's election with traverse of Species II in the reply filed on 08/28/2020 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden.  This is not found persuasive because Species I relates to a wobble board with a locking mechanism that set the wobble board in multiple modes (adjustment mode or use mode) while Species II relates to a wobble board without a locking mechanism that set the wobble board in a single mode (both adjustment mode and use mode). 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the threaded member in elected FIGS. 24-25B as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 5 recites the limitation of “a threaded member” in line 2. Therefore, the limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
adjustment mechanism in claims 3, 4, 14. The Applicant’s specification discloses the adjustment mechanism comprises a stem, a socket, a dowel pin, a washer, and a chassis in non-elected FIG. 6 (Para [0071]). The Applicant’s specification does not disclose the structure of the adjustment mechanism in elected FIG. 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 14, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “an adjustment mechanism” in lines 1-2. In the Applicant’s Specification, the adjustment mechanism comprises a stem, a socket, a dowel pin, a washer, and a chassis in FIG. 6 (non-elected Species I) and in Paragraph [0071]. In addition, the Applicant’s Specification discloses that the stem comprises a head and a threaded shank wherein the threaded shank (435) is shown in FIG. 24 (Species II). The structure of the adjustment mechanism (one stem with one threaded shank) in FIGS. 1-23 (non-elected Species I) appears to be different with the adjustment mechanism (two stems with threaded shanks) in FIG. 24 (elected Species II). Therefore, it is unclear whether the structure of the adjustment mechanism is including the stem, the socket, the dowel pin, the washer, and the chassis or just the threaded shank of the stem. For the purpose of examination, the adjustment mechanism is interpreted to include the stem with a threaded shank.
Claim 4 recites the limitation “an adjustment mechanism” in line 2. It is unclear whether the structure of the adjustment mechanism is including the stem, the socket, 
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 3, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 14 recites the limitation “the greater the level of compression” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the less range of pivot" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 recites the limitation “the force” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the force” in line 1. It is unclear whether the limitation “the force” is referring to the axial force or separate component.
Claim 17 recites the limitation "the support" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the pivot limit” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 15-16, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenstiel (US 2016/0089576 A1)
	Regarding claim 1: Rosenstiel discloses a wobble board (exercise device 110) comprising: 
a platform (platform 114, 115 and 123, see annotated in FIG. 15 below); 
a base (third platform 117) having a generally flat bottom surface (see annotated in FIG. 15 below); and 
at least one compressible member (foam structure 116, see annotated in FIG. 15 below) positioned intermediate the platform and the base such that the platform is pivotable with respect to the base (Para [0073] “pivot 135 allows for the first and second platforms 114 and 123 (including brackets 125) to pivot about an axis that is horizontal across the page in the view of FIG. 14”, see FIG. 14 below).

    PNG
    media_image1.png
    647
    758
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    814
    892
    media_image2.png
    Greyscale


	Regarding claim 2: Rosenstiel discloses the at least one compressible member compresses in response to an axial force (the pivoted force in clockwise direction 223, Para [0073] “the foot retainer devices will pivot in a clockwise direction 223 (from this view of FIG. 14). It should be understood that the foot retainer devices are capable of pivoting in the opposite direction (relative to direction 223) in a counterclockwise direction”) the being applied thereto.

Regarding claim 3: Rosenstiel discloses an adjustment mechanism (see claim interpretation 112f above, the adjustment mechanism is interpreted to be a stem with a threaded shank which is equivalent with the bolt 233 and hinge 130, see annotated in FIG. 15 above) configured to adjust a level of compression (the shape of the compressible member represent a level of compression; the bolt 233 and hinge 130 are part of the pivot device 124 which pivot the platform and change the shape of the compressible member, as shown in FIG.13, the level of compression of the compressible member 116 is at the initial level, as shown in FIG. 14, the platform 123 pivot and press the compressible member down which change the shape or level of the compressible member; therefore the hinge 130 and bolt 233 change or adjust the level of compression) of the at least one compressible member (foam structure 116).

Regarding claim 4: Rosenstiel discloses the axial force (pivoted force) is at least partially from the adjustment mechanism (see Claim Interpretation 112f above, the adjustment mechanism includes bolt 233 and hinge 130) (the axial force has the pivot 135 which allows the device to be pivotable).

Regarding claim 5: Rosenstiel discloses the adjustment mechanism comprises a threaded member (hinge 130, see annotated in FIG. 15 above) connecting the platform (platform 114, 115 and 123) (the hinge 130 connect to the platform indirectly via bracket 125) to the base (third platform 117) (Para [0073] “The lower flange 234 of hinge 130 is secured to third platform 117 via bolts 233 and nuts 225”).

Regarding claim 6: Rosenstiel discloses rotation of the platform (platform 123) relative to the base (platform 117) via the threaded member (hinge 130) adjusts the level of compression (see FIGS. 13 and 14, as the platform 123 rotate, the platform will press the compressible member 116 down which adjust or change the level of compressible member via the threaded member 130) of the at least one compressible member (foam structure 116).

Regarding claim 7: Rosenstiel discloses the wobble board (exercise device 110) is adjustable and useable in a single mode (Applicant’s specification discloses that a single mode is both an adjustment mode and a use mode which allow the user to adjust the wobble board by rotating the platform by hand or while the user is standing thereon; as shown in FIG. 14, the user is rotating or adjusting the wobble board while standing on the wobble board; therefore, the wobble board is adjustable and is in a single mode).	

Regarding claim 15: Rosenstiel discloses the axial force (axial force 121) is at least partially from a force (the weight of the user when standing on the exercise device) being applied to a top surface (see annotated in FIG. 14 above) (the force is applied to the top surface of the platform 123 via platform 114) of the platform.

Regarding claim 16: Rosenstiel discloses the force (force 121) applied to the top surface (see annotated in FIG. 14 above) of the platform is from a user standing on the platform (as shown in FIG. 14, the foot retainer device 111 is for the user to stand on).

Regarding claim 19: Rosenstiel discloses the at least one compressible member (foam structure 116) is made of one of an elastic material, a rubber material and a foam material.

Regarding claim 21: Rosenstiel discloses the at least one compressible member (foam structure 116) compresses axially (see FIG. 14).

Claim(s) 1-7, 15-16, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US 2012/0264579 A1)
Regarding claim 1: Klein et al. discloses a wobble board (dynamic board) comprising: 
a platform (platform 13, see annotated in FIG. 4); 
a base (base part 30) having a generally flat bottom surface (see red arrow annotated in FIG. 5); and 
at least one compressible member (spring elements 22b, see annotated in FIG.5 below) positioned intermediate the platform (platform 13) and the base (base part 30) such that the platform is pivotable with respect to the base (see FIG. 5, the platform 13 is pivotable).


    PNG
    media_image3.png
    603
    946
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    627
    895
    media_image4.png
    Greyscale


Regarding claim 2: Klein et al. discloses the at least one compressible member (spring elements 22b, see annotated in FIG.5 above) compresses in response to an axial force (pivoted force or rotational force of the platform) being applied thereto.

Regarding claim 3: Klein et al. discloses an adjustment mechanism (see claim interpretation 112f above, the adjustment mechanism is interpreted to be a stem with a threaded shank  which is equivalent with the stem (screw 15b) with a thread shank (the longitudinal portion of the screw 15b) in Klein et al., see  annotated in FIG.4 above) configured to adjust a level of compression (the shape of the compressible member represent a level of compression; the screw 15b is connected with the bearing pin 14,  

Regarding claim 4: Klein et al. discloses an adjustment mechanism (see claim interpretation 112f above, the adjustment mechanism is interpreted to be a stem with a threaded shank which is equivalent with the stem (screw 15b) with a thread shank (the longitudinal portion of the screw 15b) in Klein et al., see  annotated in FIG.4 above) configured to adjust a level of compression of the at least one compressible member (see FIGS. 4-5; as shown in FIG. 4, when the adjustment mechanism is at initial state, the compressible member is at an initial level of compression; in FIG.5, when the adjustment mechanism is in tilted state, the compressible member is at compressed level; therefore, the adjustment mechanism adjust the level of compression of the compressible member).

Regarding claim 5: Klein et al. discloses the adjustment mechanism comprises a threaded member (the threaded member is considered to be the threaded shank of the stem which is equivalent with the threaded portion of the screw 15b in Klein et al, see annotated in FIGS. 4 and 5 above) connecting the platform to the base (see FIGS. 4-5).

Regarding claim 6: Klein et al. discloses rotation of the platform (platform 13) relative to the base (base part 30) via the threaded member (the threaded member is 

Regarding claim 7: Klein et al. discloses the wobble board (dynamic board)  is adjustable and useable in a single mode (Applicant’s specification discloses that a single mode is both an adjustment mode and a use mode which allow the user to adjust the wobble board by rotating the platform by hand or while the user is standing thereon; as shown in FIGS. 4-5, the user is rotating or adjusting the wobble board while balancing on the wobble board; therefore, the wobble board is adjustable and is in a single mode).

Regarding claim 15: Klein et al. discloses the axial force (rotational force, the user rotate the platform) is at least partially from a force (user’s weight) being applied to a top surface (see annotated in FIG. 5 above) of the platform (user standing on the platform).

Regarding claim 16: Klein et al. discloses the force (user’s weight) applied to the top surface (see annotated in FIG. 5 above) of the platform is from a user standing on the platform (user standing on the platform).

Regarding claim 19: Klein et al. discloses the at least one compressible member (spring elements 22b) is made of one of an elastic material, a rubber material and a foam material (Para [0050] “It is furthermore advantageous to use elastomer springs produced from chloroprene rubber or polyurethane, which preferably are standardized in accordance with an industry standard, e.g. DIN 9835”).

Regarding claim 20: Klein et al. discloses the at least one compressible member (spring elements 22b) has a rounded top surface (see annotated in FIG. 8 below, the spring elements 22b has a cylindrical shape with a round top surface).

    PNG
    media_image5.png
    623
    688
    media_image5.png
    Greyscale

Regarding claim 21: Klein et al. discloses the at least one compressible member (spring elements 22b) compresses axially (see FIG. 5 above).

Regarding claim 22: Klein et al. discloses the at least one compressible member (spring elements 22b) expands radially when compressed axially (see FIG. 5 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784